Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered November 20, 1990, convicting defendant upon his plea of guilty, of conspiracy in the second degree, criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of ten to twenty years, unanimously affirmed.
By pleading guilty, defendant waived his right to argue, on *701appeal, that the Trial Judge should have recused herself (People v Lazzaro, 180 AD2d 696), that his motion pursuant to CPL 30.30 should have been granted (People v Jackson, 178 AD2d 305, lv denied 79 NY2d 948; cf., People v Sutton, 80 NY2d 273), and that his motion for severance should have been granted (People v Shepphard, 177 AD2d 668). Were we to reach these arguments, we would find them to be without merit. Concur — Sullivan, J. P., Carro, Kupferman and Rubin, JJ.